79781: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35058: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79781


Short Caption:RAMOS (GUSTAVO) VS. STATECourt:Supreme Court


Related Case(s):71462, 74301


Lower Court Case(s):Clark Co. - Eighth Judicial District - C269839Classification:Criminal Appeal - Life - Direct


Disqualifications:HerndonCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/30/2021How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantGustavo RamosJamie J. Resch
							(Resch Law, PLLC d/b/a Conviction Solutions)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/03/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/10/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


10/10/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-41999




10/14/2019Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


10/18/2019TranscriptFiled Notice from Court Reporter. Lisa A. Lizotte stating that the requested transcripts were delivered.  Dates of transcripts: 01/09/17, 03/13/17, 03/27/17 and 05/31/17. (SC)19-43267




10/21/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-43399




11/01/2019TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: 7/24/13, 10/16/13, 5/14/14, 5/21/14, 2/9/15, 2/17/16, 11/7/16, 11/21/16, 12/12/16. (SC).19-45076




11/05/2019TranscriptFiled Notice from Court Reporter. Renee Vincent stating that the requested transcripts were delivered.  Dates of transcripts: 01/12/11, 02/09/11, 11/02/11, 11/09/11, 07/11/12 and 07/2712. (SC)19-45521




11/22/2019TranscriptFiled Notice from Court Reporter. Sharon Nichols stating that the requested transcripts were delivered.  Dates of transcripts: 01/03/11. (SC).19-47989




11/22/2019TranscriptFiled Notice from Court Reporter. Jill Jacoby stating that the requested transcripts were delivered.  Dates of transcripts: 01/09/19, 01/23/19, 03/20/19, 05/02/19, 06/12/19, 07/03/19, 09/20/19, 05/28/19, 05/29/19, 05/30/19, 05/31/19, 06/10/19 and 07/01/19. (SC)19-47994




01/29/2020MotionFiled Appellant's Motion for Enlargement of Time (First Request) (Opening Brief). (SC)20-04007




02/13/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: April 7, 2020. (SC).20-05954




03/31/2020AppendixFiled Appellant's Appendix Volume 1 of 9 pages 0001-0134. (SC)20-12365




03/31/2020AppendixFiled Appellant's Appendix Volume 2 of 9 pages 0135-0249. (SC)20-12366




03/31/2020AppendixFiled Appellant's Appendix Volume 3 of 9 pages 0250-0444. (SC)20-12367




03/31/2020AppendixFiled Appellant's Appendix Volume 4 of 9 pages 0445-0524. (SC)20-12372




03/31/2020AppendixFiled Appellant's Appendix Volume 5 of 9 pages 0525-0743. (SC)20-12368




03/31/2020AppendixFiled Appellant's Appendix Volume 6 of 9 pages 0744-0986. (SC)20-12369




03/31/2020AppendixFiled Appellant's Appendix Volume 7 of 9 pages 0987-1212. (SC)20-12373




03/31/2020AppendixFiled Appellant's Appendix Volume 8 of 9 pages 1213-1434. (SC)20-12370




03/31/2020AppendixFiled Appellant's Appendix Volume 9 of 9 pages 1435-1661. (SC)20-12371




03/31/2020BriefFiled Appellant's Opening Brief. (SC)20-12374




04/30/2020BriefFiled Respondent's Answering Brief. (SC).20-16415




05/12/2020BriefFiled Appellant's Reply Brief. (SC).20-17982




05/12/2020Case Status UpdateBriefing Completed/To Screening. (SC).


02/10/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC).


09/30/2021Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-28119




12/09/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 74. SNP21-RP/LS/AS. (SC).21-35058





Combined Case View